DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “light emitting device” to view “invisible marking” its unclear what the metes and bounds are as not all light emitting device are known to reveal invisible markings. Examiner would recommend including UV (of claim 19) in claim 15 in order to more clearly define the claim. Claims 16-18 and 20 also have the same issue. Claim 19 does not share this issue as it clearly defines a light that will reveal the invisible markings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Albert (David Albert, US 20140228665) hereinafter Alb. Alb in [0001] states “This application is a continuation-in-part of U.S. Ser. No. 13/108,738 . . . each of which is hereby expressly incorporated herein by reference in its entirety.”, App 13/108, 738 is represented by the PG Pub: Albert (David Albert et al., US 20110301439) hereinafter Al. 
 Regarding claim 1, an interpretation of Alb discloses mobile electrocardiogram (ECG) device (Abstract) comprising: 
an electrode assembly comprising electrodes (Alb 14/18 Fig. 5A-6; Al 18/18’ Fig. 8A and [0051]-[0052]), wherein the electrode assembly senses heart- related signals when in contact with a body of a user (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]; To the extent “when in contact . . .” is an intended use of the device the structure recited by art applied is functionally capable of performing the function), and produces electrical signals representing the sensed heart-related signals (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]); 
a converter assembly electrically connected to the electrode assembly, configured to convert the electrical signals to a modulated signal signals (Alb [0037]-[0038], [0047], [0052] and Fig. 6; Al [0051]), wherein the modulated signal carries the electrical signals representing the sensed heart-related signals (Alb [0037]-[0038], [0047], [0052] and Fig. 6; Al [0051]); 
a transmitter that transmits the modulated signal wirelessly to a computing device (Alb [0037]-[0038], [0047], [0052] and Fig. 6; Al [0051]); 
a light-emitting device to facilitate an optimal placement of the electrode on the body of the user (Alb [0047] and Fig. 6 see also [0037]-[0038] and [0052]; Al [0052] including “like a flash light or pen as in FIG. 8A”; Alb Fig. 6 and Al Fig. 8A are respectively referred to as a flash light (ie penlight) or pen thus the light version is interpreted as including a “light-emitting device”. To the extent “to facilitate an optimal placement of the electrode on the body of the user” is an intended use of the device the reference discloses structure which is structurally capable of performing the use); and 
a housing containing the electrode assembly, the converter assembly, the transmitter, and the light-emitting device (Alb [0046]-[0048] and Fig. 6 see also [0037]-[0038] and [0052]; Al [0051]-[0052] including “The ECG device 10′ can be configured in any way consistent with its function, i.e., it should include electrodes available to make contact with a user's skin on the hands, chest or other parts of the body, for obtaining the user's ECG, and means for transmitting the ECG using ultrasound to a receiving device . . .” see also [0051];  ; Also see Alb [0047] including “shown in FIG. 6 and labeled by way of example with reference numeral 10-1, the electrocardiograph device combines the first and second electrodes 14 and 18 on opposing ends of a unit 50 shaped like a flash light or pen.” See also [0037] and Fig. 6).

 Regarding claim 2, an interpretation of Alb further discloses wherein the optimal placement corresponds to a precordial lead location on the body of the user (Alb [0053] including “while the first and second electrodes 14 and 18, respectively, are sequentially placed in predetermined paired positions on a patient's body” and [0061]; Al [0051]-[0052] and Fig. 8A; To the extent “optimal placement . . . ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).

Regarding claim 7, an interpretation of Alb further discloses wherein the housing is a penlight form factor (Alb Fig. 6 and [0047]; Al Fig. 8A and [0052]; Examiner notes that pen and penlight would have a tubular general shape).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Alb or, in the alternative, under 35 U.S.C. 103 as obvious over Alb in view of Drori (Oren Drori et al., US 20160296171) hereinafter Dr in further view of Simon (Bruce Simon et al., US 20130245486) hereinafter Sim.
Regarding claim 3, an interpretation of Alb further discloses wherein the optimal placement corresponds to an invisible marking on the body of the user (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “optimal placement” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the optimal placement corresponds to an invisible marking on the body of the user.
However, in the same field of endeavor (medical devices), Dr teaches wherein the optimal placement corresponds to an invisible marking on the body of the user (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).
Regarding claim 4, an interpretation of Alb further discloses wherein the invisible marking comprises a tattoo of invisible ink (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “optimal placement ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a tattoo of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a tattoo of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 5, an interpretation of Alb further discloses wherein the invisible marking comprises a temporary marking of invisible ink (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “optimal placement ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a temporary marking of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a temporary marking of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Claim Rejections - 35 USC § 102/103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Alb or, in the alternative, under 35 U.S.C. 103 as obvious over Alb in view of Haines (Scott R. Haines et al., (2012) The Use of NearUltraviolet Light to Facilitate Pupil Examination in Patients with Dark Irides, Neuro-Ophthalmology, 36:3, 114-115, DOI: 10.3109/01658107.2012.686144, viewed on 5/20/21) hereinafter Hain.
Regarding claim 6, an interpretation of Alb further discloses the light-emitting device (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A) comprises an ultraviolet light emitter (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light because it is obvious to try there are limited numbers of emissions for a handheld flashlight including the visual range, portions of the IR range and portions of the UV range using an LED with a particular emission range out of the finite possibilities is using a predictable solution to achieve a particular emission and yields a predictable result, ie the particular emission.
In the alternative, an interpretation of Alb may not explicitly disclose wherein the light-emitting device comprises an ultraviolet light emitter.
However, in the same field of endeavor (medical devices), Hain teachs wherein the light-emitting device comprises an ultraviolet light emitter (Pg 2/3 Col 1 including “We have found that using a near-ultraviolet light source can assist in performing the pupillary exam” Pg 2/3 Col 2 including “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous. There are many such flashlights and penlights readily available at a low cost” and Conclusion including “In conclusion, using a near-ultraviolet or “black” light source is a simple method to supplement a standard pupil examination.”)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light as the penlights light emitting device because the device is a low cost and simple method to supplement pupil examination (see quotes above). Furthermore, using a UV in a penlight is generally known as recited by Hain “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous.”

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alb.
Regarding claim 8, an interpretation of Alb further discloses wherein the housing comprises a first male or female connector to snap-fit couple to a corresponding second male or female connector ([0041] including “disposable snap electrodes”, [0047]-[0048]). The embodiment of Fig. 6 may not explicitly disclose “snap fit” electrodes however it does say that the electrodes of Fig. 6 can be disposiable elsewhere in the specification it recites a finite list of disposable electrode types, one of which being snap electrodes. Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 6 of Alb to include snap electrodes as they are "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success being disclosed from a finite known group which provides predictable solutions that will reasonable work. 

Claim Rejections - 35 USC § 103
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alb in view of Hain in further view of the Heartcheck Pen Device (as shown by Vid1 (Heartcheck Pen, The HeartCheck PEN handheld ECG Device, https://www.youtube.com/watch?v=Pk_dNPKmDD0, 11/23/12, viewed on 5/21/21); Vid 2 (Heartcheck Pen, PEN Instructional Hand Measurements, https://www.youtube.com/watch?v=Zj5jaEpmOMM,  1/14/13, viewed on 5/21/21); Vid3 (Heartcheck Pen, PEN Instructional - Chest Measurementsts, https://www.youtube.com/watch?v=lfJU6QVtnHM,  1/14/13, viewed on 5/21/21)) hereinafter Heart.
Regarding claim 9, an interpretation of Alb further discloses mobile electrocardiogram (ECG) (Alb abstract) system comprising: 
a penlight form factor (Alb [0047] and Fig. 6; Alb Fig. 6 and Al Fig. 8A are respectively referred to as a flash light (ie penlight) or pen thus the light version is interpreted as including a “light-emitting device” in the form of a penlight based on the Fig. and cited paragraphs), wherein the penlight form factor houses (Alb [0046]-[0047] and Fig. 6): 
an electrode assembly comprising electrodes positioned on an exterior surface of the penlight form factor (Alb 14/18 Fig. 5A-6; Al 18/18’ Fig. 8A and [0051]-[0052]), wherein the electrode assembly senses heart-related signals when in contact with a skin of a user (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]; To the extent “when in contact . . .” is an intended use of the device the structure recited by art applied is functionally capable of performing the function), and produces electrical signals representing the sensed heart- related signals (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]); 
an ultraviolet light-emitting device (Alb [0037], [0047] and Fig. 6; Fig. 8A and [0051]-[0052]; It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light because it is obvious to try there are limited numbers of emissions for a handheld flashlight including the visual range, portions of the IR range and portions of the UV range using an LED with a particular emission range out of the finite possibilities is using a predictable solution to achieve a particular emission and yields a predictable result, ie the particular emission) at an end of the penlight form factor (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]), the ultraviolet light-emitting device to facilitate a placement of the electrodes on the skin of the user (Alb [0037], [0047] and Fig. 6; Fig. 8A and [0051]-[0052]; with regards to “ultraviolet” see the discussion above in this paragraph; Alb/Al recite a light, to the extent “to facilitate a placement . . . ” is an intended use of the device the device is functionally capable of performing the claimed elements); 
a converter assembly electrically connected to the electrode assembly Alb [0037]-[0038], [0047], [0052] and Fig. 6; Al [0051]), the converter assembly comprising a processor (Alb [0037]-[0038], [0047], [0052] and Fig. 6; Al [0051]).

In the alternative, an interpretation of Alb may not explicitly disclose wherein the light-emitting device comprises an ultraviolet light emitter.
However, in the same field of endeavor (medical devices), Hain teaches wherein the light-emitting device comprises an ultraviolet light-emitting device at an end of the penlight form factor (Pg 2/3 Col 1  including “We have found that using a near-ultraviolet light source can assist in performing the pupillary exam” Pg 2/3 Col 2 including “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous. There are many such flashlights and penlights readily available at a low cost” and Conclusion including “In conclusion, using a near-ultraviolet or “black” light source is a simple method to supplement a standard pupil examination.”; Examiner notes that Penlights are known have light at one end)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light as the penlights light emitting device because the device is a low cost and simple method to supplement pupil examination (see quotes above). Furthermore, using a UV in a penlight is generally known as recited by Hain “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous.”

An interpretation of Alb may not explicitly disclose a display electrically connected to the converter assembly, the display positioned on the exterior surface of the penlight form factor; a memory comprising instructions to cause the processor to process the sensed heart- related signals and display the heart-related signals on the display.
However, in the same field of endeavor (medical devices), the Heart device teaches a display electrically connected to the converter assembly, the display positioned on the exterior surface of the housing form factor (The Heart device discloses a ECG device with a display which displays an ECG reading as it is captured 1:22 as well as additional analysis after 1:48 of Vid2, there is processing performed to have processed information displayed requires the processing element be electrically connected to the display for displaying); a memory comprising instructions to cause the processor to process the sensed heart- related signals and display the heart-related signals on the display (The Heart device discloses a ECG device with a display which displays an ECG reading as it is captured and saved 1:48 of Vid2,  as well as uploading data at a later point in time 1:55 of Vid1 thus there are instructions stored to in order to perform these functions).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include elements of the Heart device because it discloses a ECG device in a pen shape and display for a user which gathers data on a regular basis have shown significantly reduces the risk of sudden cardiac arrest (Vid1 00:30), furthermore measurements can be taken whenever a symptom is felt (Vid1 00:30) and analysis to determine if the HR is unexepected displayed prompting the user to pursue further analysis or medical consultation (Vid3 00:30). 

Regarding claim 10, an interpretation of Alb further discloses wherein the placement corresponds to a precordial lead location on the body of the user (Alb [0053] including “while the first and second electrodes 14 and 18, respectively, are sequentially placed in predetermined paired positions on a patient's body” and [0061]; Al [0051]-[0052] and Fig. 8A; Examiner notes the placements recited in Alb refer to one or more precordial positions. To the extent “placement . . . ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).

Claim Rejections - 35 USC § 103
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 over in view of Alb in view of the Heart or, in the alternative, under 35 U.S.C. 103 as obvious over Alb in view of Hain in further view of Heart, Dr and Sim.
Regarding claim 11, an interpretation of Alb further discloses wherein the placement corresponds to an invisible marking on the body of the user (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “placement . . .” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the optimal placement corresponds to an invisible marking on the body of the user.
However, in the same field of endeavor (medical devices), Dr teaches wherein the optimal placement corresponds to an invisible marking on the body of the user (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 12, an interpretation of Alb further discloses wherein the invisible marking comprises a tattoo of invisible ink (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “placement . . . ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a tattoo of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a tattoo of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 13, an interpretation of Alb further discloses wherein the invisible marking comprises a temporary marking of invisible ink (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A; the “placement . . .  ” of a device is an intended use of the device which the recited device of the prior art is functionally capable of performing).
In the alternative an interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a temporary marking of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a temporary marking of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Claim Rejections - 35 USC § 103
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alb in view of Heart in further view of Lampo (Pierre-Yves Lampo, US 20180289945) hereinafter Lampo.  In the alternative Alb in view of Hain in further view of Heart and Lampo.
Regarding claim 14, an interpretation of Alb discloses the above.
An interpretation of Alb may not explicitly disclose the form factor further comprising a reservoir to store conductive gel and a button which when activated, causes an excretion of the conductive gel.
However, in the same field of endeavor (medical devices), Lampo teaches a reservoir to store conductive gel and a button which when activated, causes an excretion of the conductive gel ([0002], [0004], [0006] and [0060]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a reservoir of conductive gel which is distributable to the electrode upon actuation as taught by Lampo because it improves the functioning of the electrode ([0004]). Furthermore as it is well known in the field that electrode use may be improved by the use of conductive gel and to use actuators to move conducting gel from a reservoir/container to the electrode for use it is merely the use of known technique to improve similar devices (methods, or products) in the same way. 

Claim Rejections - 35 USC § 103
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alb in view of Dr and Sim. In the alternative Alb in view of Hain in further view of Dr and Sim.
 Regarding claim 15, an interpretation of Alb discloses method, comprising: 
An interpretation of Alb discloses a light a light-emitting device of a mobile electrocardiogram (ECG) device (Alb [0037], [0047] and Fig. 6; Al Fig. 8A and [0051]-[0052]) wherein the light is ultraviolet (Alb [0037], [0047] and Fig. 6; Fig. 8A and [0051]-[0052]; It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light because it is obvious to try there are limited numbers of emissions for a handheld flashlight including the visual range, portions of the IR range and portions of the UV range using an LED with a particular emission range out of the finite possibilities is using a predictable solution to achieve a particular emission and yields a predictable result, ie the particular emission) with various electrical circuits (Alb [0037], [0047]) and receiving an ECG signal from the electrode (Alb 14/18 Fig. 5A-6; Al 18/18’ Fig. 8A and [0051]-[0052]).
An interpretation of Alb may not explicitly disclose activating, by a processor, a light-emitting device of a mobile electrocardiogram (ECG) device to reveal an invisible marking on a body of a user; determining where to place an electrode of the mobile ECG device in view of the invisible marking revealed by the light-emitting device.
However, in the same field of endeavor (medical devices), Alb in view of Dr and Sim, Alb teaches the light ECG device discussed above, Dr discloses marking a proper location for electrodes on the chest including for ECG readings (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]) and Sim discloses the marking being used is “essentially invisible” unless illuminated with UV light and using a light activated to determine the proper positioning (Sim [0198] including “Once the patient is ready to apply the stimulator as shown in FIG. 6, he or she will place the stimulator at a position thought to be approximately correct, then move it across the surface of the neck in an attempt to align positions of the apertures or windows 49 in FIG. 3D with the positions of the stained or tattooed spots on the his or her skin. The stimulator will sense when the alignment is correct, as shown in FIG. 3D, using a light source, dichroic mirror, filter, and photodetector. The light source is preferably a light emitting diode (LED) with integral lens that emits light that causes the fluorescent dye/fluorophore to fluoresce.” see also [0030], [0194]-[0195] and [0199]), thus the combination of the references recites marking ECG locations using a specific type of ink in order to mark the proper location of electrode placement and applying light to determine the marking. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 16, an interpretation of Alb further discloses wherein the placement of corresponds to a precordial lead location on the body of the user (Alb [0053] including “while the first and second electrodes 14 and 18, respectively, are sequentially placed in predetermined paired positions on a patient's body” and [0061]; Al [0051]-[0052] and Fig. 8A).
An interpretation of Alb may not explicitly disclose the invisible marking on the body of the user. 
However, in the same field of endeavor (medical devices), Dr and Sim teach the invisible marking (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 17, an interpretation of Alb discloses the above.
An interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a tattoo of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a tattoo of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 18, an interpretation of Alb further discloses the above.
An interpretation of Alb may not explicitly disclose wherein the invisible marking comprises a temporary marking of invisible ink.
However, in the same field of endeavor (medical devices), Dr and Sim teach wherein the invisible marking comprises a temporary marking of invisible ink (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 19, an interpretation of Alb further discloses the light-emitting device (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A) comprises an ultraviolet light emitter (Alb [0037] and [0047]; Al [0051]-[0052] and Fig. 8A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light because it is obvious to try there are limited numbers of emissions for a handheld flashlight including the visual range, portions of the IR range and portions of the UV range using an LED with a particular emission range out of the finite possibilities is using a predictable solution to achieve a particular emission and yields a predictable result, ie the particular emission.
In the alternative, an interpretation of Alb may not explicitly disclose wherein the light-emitting device comprises an ultraviolet light emitter.
However, in the same field of endeavor (medical devices), Hain teachs wherein the light-emitting device comprises an ultraviolet light emitter (Pg 2/3 Col 1 including “We have found that using a near-ultraviolet light source can assist in performing the pupillary exam” Pg 2/3 Col 2 including “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous. There are many such flashlights and penlights readily available at a low cost” and Conclusion including “In conclusion, using a near-ultraviolet or “black” light source is a simple method to supplement a standard pupil examination.”)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include a UV light as the penlights light emitting device because the device is a low cost and simple method to supplement pupil examination (see quotes above). Furthermore, using a UV in a penlight is generally known as recited by Hain “With recent advances in light emitting diode (LED) technology, devices that provide a near-ultraviolet light source are now ubiquitous.”

Regarding claim 20, an interpretation of Alb further discloses wherein the housing is a penlight form factor (Alb Fig. 6 and [0047]; Al Fig. 8A and [0052]; Examiner notes that pen and penlight would have a tubular general shape).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792